DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 1/6/2021 have been fully considered but they are not persuasive.  

Applicant argues that the combination of Akiyama and Malm do not teach or suggest the claim 1 or such an arrangement.   He refers to the instant application and argues that the components of the controller are integrated on to a single chip and whereas Akiyama is silent according to the applicant. Therefore applicant believes that claim 16 is allowable and hence the depending claims are also allowable (See applicant arguments in Remarks pages 2-4). Examiner respectfully disagrees with the applicant’s arguments. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case,   both the references make appropriate combination and there is some teaching and suggestion and a motivation to do so found in the knowledge generally available to one of ordinary skill. The appropriate definition of monolithic controller to the present context is consisting of or constituting a single unit. See Fig 10, Fig 2 and Paragraphs [0006], [0007],  [0041] of Akiyama clearly states that the reduction of size is possible only if integrated circuit chips are being mounted on printed circuit boards. Therefore Akiyama is not silent on monolithic driver/controller.  The driver circuit is a monolithic controller or an integrated chip or die mounted on the substrate (See Fig 2 and paragraph [0041-0042] where Akiyama teaches driver circuit is behind the substrate which controls the LEDs and it is not housed along with LEDs but it is a chip and single unit see paragraph [0007]). Hence, applicants’ arguments are not persuasive. Claim 1 limitations are properly taught and the combination of Akiyama and Malm references are obvious to a person with ordinary skill in the art.  
Since claim 1 is rejected over the prior art, the depending claims are also rejected. Applicant has not made any special remarks on the depending claims except on the independent claim 1.  Hence, applicant’s arguments are not persuasive over dependent claim rejections. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-21 and 29 rejected under 35 U.S.C. 103 as being unpatentable over US2014/0367710 A1 by Akiyama et al (Akiyama) in view of US Publication US2013/0099272 Al by Von Malm (Malm).

Referring to the claim 16 Akiyama teaches, A lighting device (Fig 2 LED module item 10 where Akiyama teaches a lighting device paragraph [0040]) comprising: at least one optoelectronic semiconductor chip (See Paragraph [0043] Where Akiyama teaches the material is a optically transmitting phosphor material and paragraph [0006]l) two contacts configured to couple the lighting device to a DC voltage (see Fig 2 item 18 and 19 positive and negative terminal contacts which implicitly teaches using DC voltage); and a driver circuit (Fig 2 item 15 FETs paragraph [0041]) interconnected in series with the at least one semiconductor chip in a string (See Fig 2 item 15 connected in series with the LED string 13) wherein the driver circuit comprises a monolithic, unhoused controller (See paragraph [0006] where Akiyama teaches driver circuit is behind the substrate which controls the LEDs and it is not housed along with LEDs but it is a chip ), wherein the driver circuit is configured to adjust a current for operating the at least one semiconductor chip (See paragraph [0051] and paragraph [0074] where Akiyama teaches light output adjustments using simply resistors and a dimmer circuit 60) wherein the string extends between the two contacts in an electrically coupling way (See Fig 2 the LED strings are extended between the positive and negative terminals paragraph [0041]).
But Akiyama do not explicitly teaches an optoelectronic semiconductor chip except suggesting optically emissive materials.
However, Malm teaches an optoelectronic semiconductor chip on board (See Fig 1A item 100 optoelectronic semiconductor chip paragraph [0042]).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Malm teachings of the Optoelectronic semiconductor chip on board by replacing the substrate of the Akiyama in order to make an efficient compact light emitting device (see paragraph [0010]).

Referring to claim 17 Akiyama reference as modified by Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the driver circuit and the at least one semiconductor chip are arranged on a common carrier (See paragraph [0006] where Akiyama teaches the driver circuit and LED array on same substrate).

Referring to claim 18 Akiyama reference as modified by Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the at least one semiconductor 

Referring to claim 19 Akiyama reference as modified by Malm teaches the lighting device according to claim 18, Akiyama teaches that the device further comprising: a carrier (Fig 2 item 11 substrate is the carrier of the LED device); and Malm further teaches a plurality of optoelectronic semiconductor chips, wherein the carrier with the semiconductor chips forms a chip-on-board(COB)-module (See Malm Fig 1 Aparagraph [0046]).

Referring to claim 20 Akiyama reference as modified by Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the driver circuit comprises, externally to the controller, a resistor, and wherein the resistor is configured to adjust the current for operating the at least one semiconductor chip.(See in another embodiment Fig 7 item 60 a dimmer circuit to control the device output in which resistors 632-638 are adjusted to adjust the current in order to adjust the light output paragraph [0074]).

Referring to claim 29 Akiyama reference as modified by Malm teaches the A lighting system comprising: at least five lighting devices according to claim 16. (See Paragraph [0041] and Fig 2 where eighty three LED chips were taught by Akimyama).

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama reference in view of Malm reference as applied to claim 16 above, and further in view of US Publication US2011/0285289 A by Tremblay et al (Tremblay).

Referring to claim 21 Akiyama reference as modified by Malm teaches the lighting device according to claim 20, both are silent on wherein the controller has a ground connection and a reference voltage connection, between which the resistor is connected.
However, Tremblay teaches wherein the controller (wherein the controller has a ground connection) and a reference voltage connection, between which the resistor is connected. (See paragraph [0041] and Fig 3 where Tremblay teaches using resistors R6 and R7 which are connected to ground and a comparator 32 in order to protect the circuit).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Tremblay teachings of reference voltage section in order to measure it via resistors and compare the voltage above threshold voltage in order to control the input current (see paragraph [0021] of Tremblay).

Referring to claim 23 Akiyama reference as modified by Malm teaches the lighting device according to claim 16, both are silent on further comprising a converter circuit with a supply output, wherein the converter circuit is electrically coupled to the two contacts and is configured to provide a supply voltage via the supply output.
However, Tremblay teaches a converter circuit (Fig4 item D16 a converter circuit or rectifying circuit paragraph [0042]) with a supply output, wherein the converter circuit 
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Tremblay teachings and introduce a rectifier bridge or converter circuit in to Akiyama device in order to convert the AC signal in to DC pulsing voltage (see Tremblay paragraph [0042]).

Referring to claim 24 Akiyama reference as modified by Malm and Tremblay teaches the lighting device according to claim 23, Tremblay further teaches the device is further comprising a control unit (See Fig 4 item 30 driver circuit), wherein the converter circuit (Item D16) is electrically coupled to the control unit via the supply output.(See paragraphs [0042] and [0043]).

Referring to claim 25 Akiyama reference as modified by Malm and Tremblay teaches the lighting device according to claim 24, Akiyama further teaches wherein the controller has a control input, wherein the control unit is signal-technically coupled to the control input, and wherein the control unit is configured to control a radiation-emitting operating of the at least one semiconductor chip. (See paragraph [0061] where Akiyama teaches FET driver Die 15 and the resistors 14 contributes the lighting efficiency of LED array through heat dissipation).

     Referring to claim 26 Akiyama reference as modified by Malm and Tremblay teaches the lighting device as claimed in claim 24, Tremblay further teaches wherein the converter circuit (Fig 3 item D16) has an excitation input, wherein the control unit (Fig 3 item 30) is signal-technically coupled to the excitation input, and wherein the control unit is configured to provide an excitation signal for exciting a switching frequency of the converter circuit (See paragraph [0042]-[0044] where Tremblay teaches boast converting with DC high pulse frequency for increasing or decreasing the intensity of brightness of the LEDs).

Referring to claim 27 Akiyama reference as modified by Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the driver circuit (Fig 6 item 502 FET Die paragraph [0065]) is configured to operate with a predetermined operating voltage (Paragraph [0065] teaches 502 operates with a predetermined operating voltage of 0.6V to prevent surge currents), wherein the driver circuit is arranged between a first portion of the string and a second portion of the string (See Fig 4 and [0051]), and wherein a number of optoelectronic semiconductor chips arranged in the second portion of the string is selected depending on a DC voltage (See paragraph [0055]), a predetermined operating voltage of the driver circuit (0.6 V operating voltage of the 502 MOSFET and NPN BJT 503 paragraph [0065]), and a predetermined operating voltage of the semiconductor chips in the second portion (around 93V paragraph [0055]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Malm as applied to claim 16 above, and further in view of US publication US2016/0227616 A1 by Seung Woo Lee (Lee).

 Referring to claim 28 Akiyama reference as modified by Malm teaches the lighting system comprising: at least one lighting device according to claim 16; but does not explicitly teaches on a DC voltage source electrically coupled to the two contacts of the at least one lighting device, wherein the DC voltage source is configured to the DC voltage for operating the lighting device. However, Akiyama teaches polarized electrodes with positive and negative terminals.
However, Lee teaches using DC source see Fig 1- Fog 3 item 180 DC source paragraph [0067] where Lee teaches using a battery source for input power).
Hence, it is obvious to person with an ordinary skill in the art to use either AC or DC power source depending on the application as it is economical to use a DC source.

Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claim 22 the closest prior art of record fails to teach a lighting device according to claim 20, wherein the resistor is formed light sensitively such that its resistance value changes as a function of a luminous flux. Hence, claim 22 is allowable.

Conclusion

Claims 16-21, 23-29 are rejected
Claim 22 is objected.
The prior of art made of record and not relied upon is considered to pertinent to applicant’s disclosure.
 Applicant is directed to consider additional pertinent prior art included on the notice of references cited PTOL 892 attached here with. The examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim other passages and figures may apply. Applicant, in preparing the response should consider fully the entire reference as potentially teaching all or part of the claimed invention as well as the context of the passage as taught by the prior art or disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have 


/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        3/23/2021